IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 75 DB 2018 (No. 37 RST 2018)
                                            :
                                            :
IRENE N. SARTALIS                           : Attorney Registration No. 64196
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (York County)


                                        ORDER


 PER CURIAM


        AND NOW, this 16th day of July, 2018, the Report and Recommendation of

 Disciplinary Board Member dated July 3, 2018, is approved and it is ORDERED that Irene

 N. Sartalis, who has been on Inactive Status, has never been suspended or disbarred,

 and has demonstrated that she has the moral qualifications, competency and learning in

 law required for admission to practice in the Commonwealth, shall be and is, hereby

 reinstated to active status as a member of the Bar of this Commonwealth. The expenses

 incurred by the Board in the investigation and processing of this matter shall be paid by

 the Petitioner.